COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-259-CR
 
 
RAYMOND DOMONIC COZZI, JR.                                           APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
COUNTY CRIMINAL COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On November 20, 2003, the
trial court sentenced Appellant Raymond Domonic Cozzi, Jr., to ninety days= confinement in the Tarrant County Jail and fined him $550.00.  His notice of appeal was due within thirty
days after the day the sentence was imposed, or within ninety days from that
day if he timely filed a motion for new trial.[2]
Appellant
did not file his notice of appeal until July 6, 2006; thus it is untimely.[3]
Because the notice of appeal is untimely and it appeared we
lacked jurisdiction, we sent a letter to Appellant on August 9, 2006,
requesting a response showing grounds for continuing the appeal.  Appellant responded, but his response did not
present grounds on which we may continue the appeal.          A notice of appeal that complies with the requirements of
rule 26 is essential to vest this court with jurisdiction.[4]  The Texas Court of Criminal Appeals has
expressly held that, without a timely filed notice of appeal or a timely filed
motion for extension of time, we cannot exercise jurisdiction over an appeal.[5]
 
 
 




Because Appellant=s notice of appeal
was untimely filed, we dismiss this case for want of jurisdiction.[6]
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
August 31, 2006




[1]See Tex.
R. App. P. 47.4.


[2]See Tex.
R. App. P. 26.2(a)(2).


[3]See id.


[4]Id.


[5]See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996).


[6]See Tex. R.
App. P. 26.2(a)(2),
43.2(f).